Citation Nr: 1224197	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the Board in May 2009.  The Board remanded the Veteran's claim for additional development in October 2009 and March 2011.


FINDING OF FACT

The Veteran does not have a prostate disability that is attributable to active service, including exposure to herbicides in service or was caused or made worse by service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran does not have a prostate disability that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides and a prostate disability is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.   38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2006, January 2010, and March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  

Where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran claims that his prostate disability is related to his exposure to herbicides during service or, in the alternative, that his prostate disability is related to his service-connected diabetes mellitus.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a disability of the prostate.  

The service records show that the Veteran served in the Republic of Vietnam from February 1966 to February 1967 and from March 1968 to September 1968.  

VA outpatient treatment reports dated from June 1998 to February 2011 show a diagnosis of benign prostatic hyperplasia (BPH) in January 2003.  The records thereafter show a diagnosis of and treatment for BPH with Terazosin.  

At a May 2009 hearing before the Board, the Veteran testified that his physician at VA indicated that his prostate disability was due to his service-connected diabetes mellitus.  

At a VA genitourinary examination in January 2010, the Veteran reported that he had a history of problems with his prostate for the past five years and was treated with Terazosin.  Following a physical examination and review of the claims file, the examiner indicated that there was no evidence of any problem with the Veteran's prostate or prostatitis while he was in service and no prostatic history since service.

Another VA genitourinary examination was obtained in April 2011.  The examiner reviewed the claims file and following a physical examination, the examiner diagnosed the Veteran benign prostatic hyperplasia.  The examiner opined that it was less likely as not that benign prostatic hyperplasia was caused by or a result of service-connected diabetes mellitus or Agent Orange exposure.  The rationale for the opinion was that diabetes and/or Agent Orange exposure had not been shown to cause benign prostatic hyperplasia and there was no literature suggesting such a relationship.  The examiner noted that benign prostatic hyperplasia was an expected part of the aging process and commonly occurred in males over the age of fifty, as in the case of the Veteran.  The examiner concluded that the Veteran's benign prostatic hyperplasia was independent of his diabetes and Agent Orange exposure.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a prostate disability, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.  

As an initial matter, the Board notes that the Veteran's period of active service included service in Vietnam from February 1966 to February 1967 and from March 1968 to September 1968.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, while prostate cancer is a disease subject to presumptive service connection, there is no evidence of a diagnosis of prostate cancer.  The only diagnosis of record relating to the prostate is benign prostatic hyperplasia which is not a disease subject to presumptive service connection.  Consequently, service connection for a prostate disability is not warranted on a presumptive basis.  

The Board will now consider whether service connection is warranted for a prostate disability on a direct and secondary basis.  

The Board finds that service connection is not warranted on a direct basis.  The evidence does not show that the Veteran was treated for a prostate disability in service and he has not submitted any competent evidence which provides the basis for the conclusion that his current prostate disability is related to service, including exposure to Agent Orange.  The only medical opinion of record indicates that the Veteran's benign prostatic hyperplasia is less likely as not caused by or as a result of Agent Orange exposure in service.  The examiner specifically found that the Veteran's benign prostatic hyperplasia was independent of his Agent Orange exposure in service.  The examiner provided a detailed rationale for that opinion and noted that medical literature does not suggest any such relationship.  

Finally, the Board finds that service connection is not warranted on a secondary basis.  The only medical opinion of record indicates that the Veteran's benign prostatic hyperplasia is less likely as not that caused by or a result of service-connected diabetes mellitus.  The examiner specifically found that the Veteran's benign prostatic hyperplasia was independent of his service-connected diabetes mellitus.  The examiner provided a detailed rationale for that opinion and noted that medical literature does not suggest any such relationship.  
 
In the absence of a competent medical opinion that the Veteran's claimed prostate disability is related to service, including exposure to herbicides or to a service-connected disability, service connection must be denied.  

The Board acknowledges the Veteran's assertions that he currently has a prostate disability as a result of his exposure to Agent Orange in service or to service-connected diabetes mellitus.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran, as a lay person, is not competent to provide a medical opinion relating a prostate disability to service or to a service-connected disability when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and his service and service-connected diabetes mellitus was less likely.  The only medical opinion of record found that the benign prostate hyperplasia was not likely to be related to the exposure to Agent Orange in service or to service-connected diabetes mellitus.  There is no competent contrary medical opinion of record.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a prostate disability, to include as secondary to service-connected diabetes mellitus is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


